            Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 1 of 16

                                                                                       FILED
                                                                                   U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT ARKANSAS
                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS                               JUL 2 0 2021
                                  CENTRAL DIVISION
                                                                           •   TAMMY H. DOWNS, CLERK

CHANJERINE HARRIS, Individually and
                                                                            By:         -   rH:::,    DEPCLERK
on Behalf of all others Similarly Situated                                     PLAINTIFF

       v.                       Case No. 4:21-cv-   b~O - KGB
AMPLER BURGERS OHIO, LLC                                                    DEFENDANT

                    CLASS AND COLLECTIVE ACTION COMPLAINT


       COMES NOW Chanjerine Harris individually and on behalf of all others similarly situated,

by and through her attorney Chris Burks WH LA w, for her Class and Collective Action Complaint

against Ampler Burgers Ohio LLC, does hereby state and allege as follows:

                                I. PRELIMINARY STATEMENTS

       1.       This is a class action and a collective action brought by Plaintiff Chanjerine Harris

individually and on behalf of all other hourly-paid employees employed by Defendant at any time

within a three-year period preceding the filing of this Complaint.

       2.       Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq.

("AMWA"), for declaratory judgment, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorneys' fees, as a result of Defendant's failure to pay

Plaintiff and all others similarly situated lawful overtime compensation for hours worked in excess

of forty (40) hours per week.
                                                    This case assigned to District Judge    Baku
                                                    and to Magistrate Judge-P-f... i
                                                                                  '1....o
                                                                                        ........
                                                                                            , _____




                                                                                             Pagel ofl6
             Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 2 of 16



       "3.       Upon information and belief, for at least three (3) years prior to the filing of this

Complaint, Defendant has willfully and intentionally committed violations of the FLSA and

AMWA as described, infra.

                              II. JURISDICTION AND VENUE

        4.       The United States District Court for the Eastern District of Arkansas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

       5.        Plaintiff's claims under the AMWA form part of the same case or controversy and

arise out of the same facts as the FLSA claims alleged in this Complaint.

        6.       Therefore, this Court has supplemental jurisdiction over Plaintiff's AMWA claims

pursuant to 28 U.S.C. § 1367(a).

       7.        The acts complained of herein were committed and had their principal effect within

the the Eastern District of Arkansas. Accordingly, venue is proper within this District pursuant to

28 u.s.c. § 1391.

        8.       Defendant does business in this District and a substantial part of the events alleged

herein occurred in this District.

        9.       Venue lies properly within this Court under 28 U.S.C. § 1391(b)(l) and (c)(2),

because the State of Arkansas has personal jurisdiction over Defendant, and Defendant therefore

"resides" in Arkansas.

        10.      The witnesses to overtime wage violations alleged in this Complaint reside in this

District.




                                                                                            Page2of16
          Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 3 of 16



        11.      On information and belief, the payroll records and other documents related to the

payroll practices that Plaintiff challenge are located in this District.

                                       ID. THE PARTIES

        12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        13.     Plaintiff is a resident and citizen of Pulaski County.

        14.     At all times relevant to this Complaint, Plaintiff was a salaried employee at one or

more of the Defendant's eateries in Little Rock.

        15.     At all material times, Plaintiff and those similarly situated have been entitled to the

rights, protection, and benefits provided under the FLSA and AMWA

        16.     At all times material herein, Plaintiff and those similarly situated were not paid one

and one half times their regular rate of pay for all hours that they worked in excess of forty per week

in violation of the FLSA and AMWA.

        17.     Defendant is an "employer" within the meanings set forth in the FLSA and

AMWA, and was, at all times relevant to the allegations in this Complaint, Plaintiff's employer, as

well as the employer of the members of the class and collective.

        18.     Defendant is a foreign limited liability company, registered and licensed to do

business in the State of Arkansas.

        19.     Defendant's registered agent for service of process in Arkansas is CT Corporation

System, 124 West Capitol Ave., Suite 1900, Little Rock, Arkansas 72201.

        20.     Defendant is a fast food eatery company with restaurants throughout the United

States, including Arkansas.




                                                                                             Page3ofl6
          Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 4 of 16



        -21.    Defendant has employees that handle, sell, or otherwise work with goods or

materials that have been moved in or produced for commerce by others.

        22.     Defendant Ampler Burgers Ohio LLC's annual gross volume of sales made or

business done is not less than $500,000.00 (exclusive of excise taxes at the retail level that are

separately stated) for each of the three years preceding the filing of this complaint.

        23.     Defendant has more than four employees.

                                   IV.   FACTUAL ALLEGATIONS

        24.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        25.     Defendant owns and operates multiple Burger King Locations in Little Rock

        26.     Plaintiff was employed by Defendant for several years.

        27.     During the period relevant to this lawsuit, Plaintiff's title was "Assistant Manager."

        28.     As an assistant manager, Plaintiff was typically required to work at least forty-five

hours per week.

        29.      During the period when Plaintiff was an Assistant Manager, Defendant classified

her as exempt from the overtime requirements of the FLSA and the AMWA, and did not pay her

overtime premiums for the hours she worked in excess of forty (40) in a workweek.

        30.     As an Assistant Manager, Plaintiff had substantially the same duties as the hourly-

paid employees with whom she worked.

        31.     As an Assistant Manager, Plaintiff's primary duties were preparing food, serving

customers, and cleaning the restaurant.




                                                                                            Page4 ofl6
          Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 5 of 16



       ·32.     Plaintiff and other salaried employees regularly worked in excess of forty (40) hours

pe·r week throughout their tenure with Defendant.

        33.     Plaintiff and other similarly situated employees were classified as salaried and paid

an set weekly amount, regardless of the numbers of hours worked in a given week..

        34.     The pay practices that violate the FLSA and AMWA alleged herein was a

centralized human resources policy implemented uniformly from Defendant's corporate

headquarters.

        35.     Defendant knew or showed reckless disregard for whether the way they paid

Plaintiff and other similarly-situated employees violated the FLSA and AMWA.

                    V.       REPRESENTATIVE ACTION ALLEGATIONS
                                  A.  FLSA § 2I6{b) Class

        36.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        37.     Plaintiff brings this claim for relief for violation of the FLSA as a collective action

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        38.     Plaintiff brings her FLSA claims on behalf of all similarly situated employees

employed by Defendant at any time within the applicable statute of limitations period, who were

classified by Defendant as exempt from the overtime requirements of the FLSA and who are

entitled to payment of the following types of damages:

        A.       Payment for all hours worked, including payment of a lawful overtime premium for

all hours worked for Defendant in excess of forty (40) hours in a workweek; and

        B.       Liquidated damages; and

        C.       Attorneys' fees and costs.



                                                                                             PageSofI6
          Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 6 of 16



        39.     In conformity with the requirements of FLSA Section16(b), Plaintiff will file a

written Consent to Join this lawsuit.

        40.     The relevant time period dates back three years from the date on which Plaintiff's

Class and Collective Action Complaint was filed and continues forward through the date of

judgment pursuant to 29 U.S.C. § 255(a).

        41.     The members of the proposed FLSA Collective are similarly situated in that they

share these traits:

        A.      They were classified by Defendant as exempt from the overtime requirements of

theFLSA;

        B.      They shared the same job title; and

        C.      They performed the same non-managerial duties.

        42.     Plaintiff is unable to state the exact number of the potential members of the FLSA

Collective but believe that the group exceeds 50 persons.

        43.     Defendant can readily identify the members of the Section 16(b) Collective. The

names, physical addresses, electronic mailing addresses, and phone numbers of the FLSA

collective action Plaintiff are available from Defendant, and a Court-approved Notice should be

provided to the FLSA collective action Plaintiff via first class mail, email, and text message to their

last known physical addresses, electronic mailing addresses, and cell phone numbers as soon as

possible, together with other documents and information descriptive of Plaintiff's FLSA claim.

                                   B.      AMWA Rule 23 Class

        44.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.




                                                                                             Page6of16
         Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 7 of 16



      · 45.    Plaintiff, individually and on behalf of all others similarly situated who were

employed by Defendant within the State of Arkansas, brings this claim for relief for violation of the

AMWA as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       46.     Plaintiff proposes to represent the class of similarly situated employees who

are/were employed by Defendant within the relevant time period within the State of Arkansas.

       47.     Common questions oflaw and fact relate to all members of the proposed class, such

as Defendant's classification of the employees as exempt from overtime requirements and as such

did not receive overtime pay for hours worked over forty per week, that all members shared the

same job title, and that all members performed the same non-managerial duties.

       48.     Common questions of law and fact predominate over any questions affecting only

the individually-named Plaintiff, and a class action is superior to other available methods for fairly

and efficiently adjudicating the claims of the members of the proposed AMWA class.

       49.     The class members have no interest in individually controlling the prosecution of

separate actions because the policy of the AMWA provides a bright-line rule for protecting all non-

exempt employees as a class. To wit: "It is declared to be the public policy of the State of Arkansas

to establish minimum wages for workers in order to safeguard their health, efficiency, and general

well-being and to protect them as well as their employers from the effects of serious and unfair

competition resulting from wage levels detrimental to their health, efficiency, and well-being." Ark.

Code Ann.§ 11-4-202.

       50.     Plaintiff is unable to state the exact number of the potential members of the AMWA

class but believe that the class exceeds 50 persons. Therefore, the class is so numerous that joinder

of all members is impracticable.




                                                                                            Page 7ofl6
          Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 8 of 16



       ·51.     At the time of the filing of this Complaint, neither Plaintiff nor Plaintiff's counsel

kriows of any litigation already begun by any members of the proposed class concerning the

allegations in this Complaint.

        52.     Concentrating the litigation in this forum is highly desirable because Defendant's

restaurants where the violations are alleged to have occurred are located in the Eastern District of

Arkansas and because Plaintiff and all proposed class members work or worked in Arkansas.

        53.     No difficulties are likely to be encountered in the management of this class action.

        54.     The claims of Plaintiff are typical of the claims of the proposed class in that Plaintiff

worked as a salaried employees for Defendant and experienced the same violations of the AMWA

that all other class members suffered.

        55.     Plaintiff and her counsel will fairly and adequately protect the interests of the class.

        56.     Plaintiff's counsel is competent to litigate Rule 23 class actions and other complex

litigation matters, including wage and hour cases like this one, and to the extent, if any, that they

find that they are not, they are able and willing to associate additional counsel.

        57.     Prosecution of separate actions by individual members of the proposed class would

create the risk of inconsistent or varying adjudications with respect to individual members of the

proposed class that would establish incompatible standards of conduct for Defendant.

                                   VI.   FIRST CLAIM FOR RELIEF
                             (Individual Claims for Violation of FLSA)

        63.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        64.     Plaintiff asserts this claim for damages and declaratory relief pursuant to the FLSA,

29 U.S.C. § 201, et seq.



                                                                                              Page8of16
          Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 9 of 16



      · 65.     At all relevant times, Defendant was Plaintiff's "employer withing the meaning of

the FLSA, 29 U.S.C. § 203.

        66.     At all relevant time, Defendant has been, and continues to be, an enterprise engaged

in commerce within the meaning of the FLSA, 29 U.S.C.§ 203.

        67.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to pay time and

a half of regular wages for all hours worked over forty (40) hours in a week, unless an employee

meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

        68.     During the period relevant to this lawsuit, Defendant intentionally misclassified

Plaintiff as exempt from the overtime requirements of the FLSA.

        69.     Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendant failed to pay Plaintiff an overtime rate of one and one-half times their regular rate of pay

for all hours worked over forty (40) hours in each one-week period.

        70.     Defendant's conduct and practice, as described above, has been and is willful,

intentional, unreasonable, arbitrary, and in bad faith.

        71.     By reason of the unlawful acts alleged in this Complaint, Defendant is liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney's fees as provided by the FLSA for all violations that occurred within the three

(3) years prior to the filing of this complaint.




                                                                                            Page9ofl6
         Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 10 of 16



       · 72.    Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of prejudgment interest at

the applicable legal rate.

                              VD.    SECOND CLAIM FOR RELIBF
                          (Collective Action Claim for Violation of FLSA)

        73.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        74.     Plaintiff brings this collective action on behalf of all other similarly situated

employees employed by Defendant to recover monetary damages owed by Defendant to Plaintiff

and members of the putative collective for all the overtime compensation for all the hours he and

they worked in excess of forty (40) each week pursuant to FLSA 29 U.S.C. § 201 et seq.

        75.     At all relevant times Defendant has been, and continues to be, an "employer" of

the Plaintiff and all those similarly situated within the meaning of the FLSA, 26U.S.C. § 203.

        76.     Plaintiff bring this action on behalf of herself individually and all other similarly

situated employees, former and present, who were and/ or are affected by Defendant's willful and

intentional violation of the FLSA.

        77.     During the period relevant to this lawsuit, Defendant classified Plaintiff and all

similarly situated members of the FLSA collective as exempt from the overtime requirements of

the FLSA when in fact they were non-exempt employees entitled to overtime pay.

        78.     Despite the entitlement of Plaintiff and those similarly situated to overtime

payments under the FLSA, Defendant failed to pay Plaintiff and all those similarly situated an

overtime rate of one and one-half times their regular rates of pay for all hours worked over forty

(40) in each one-week period.



                                                                                          Page10of16
         Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 11 of 16



       ·79.    Like Plaintiff, these similarly situated employees regularly worked more than forty

( 40) hours in a week.

        80.    Defendant failed to pay these workers at the proper overtime rate.

        81.    Because these employees are similarly situated to Plaintiff, and are owed overtime

for the same reasons, the opt-in class may be properly defined as:

               Each salaried employee holding the job title of Assistant Manager who,
               within the three years preceding the filing of this Complaint, worked
               more than thirty-nine (39) hours in any week.

        82.    Defendant's conduct and practice, as described above, has been and is willful,

intentional, unreasonable, arbitrary and in bad faith.

        83.    By reason of the unlawful acts alleged in this Complaint, Defendant is liable to

Plaintiff and all those similarly situated for, and Plaintiff and all those similarly situated seek,

unpaid overtime wages, liquidated damages, and costs, including reasonable attorney's fees as

provided by the FLSA.

        84.    Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff and all those

similarly situated are entitled to an award of prejudgment interest at the applicable legal rate.

                              VIII. THIRD CLAIM FOR RELIEF
                         (Individual Claims for Violation of the AMWA)

        85.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

        86.    Plaintiff asserts this claim for damages and declaratory relief pursuant to the

AMWA, Arkansas Code Annotated §§ 11-4-201, et seq.




                                                                                           Pagen of16
         Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 12 of 16



      · 87.     At all relevant times, Defendant was Plaintiff's "employer" within the meaning of

the AMWA, Ark. Code Ann.§ 11-4-203(4).

        88.     Arkansas Code Annotated§ 11-4-211 requires employers to pay all employees one

and one-half times regular wages for all hours worked over forty (40) hours in a week unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department of

Labor regulations.

        89.     Defendant misclassified Plaintiff as exempt from the overtime requirements of the

AMWA, when in fact Plaintiff was a non-exempt employee entitled to overtime pay.

        90.     Despite the entitlement of Plaintiff to overtime payments under the AMWA,

Defendant failed to pay Plaintiff overtime wages at a rate of one and one-half times her regular rate

of pay for all hours worked in excess of forty (40) in each week as required under the AMWA.

        91.     Defendant's conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary, and in bad faith.

        92.     By reason of the unlawful acts alleged in this Complaint, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, costs, and a reasonable attorney's fee

provided by the AMWA for all violations which occurred beginning at least three (3) years

preceding the filing of Plaintiff's initial complaint, plus periods of equitable tolling.

        93.     Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of prejudgment interest at

the applicable legal rate.




                                                                                            Page 12of16
         Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 13 of 16



                            IX.    FOURTH CLAIM FOR RELIBF
                        (Class Action Claim for Violation of the AMWA)

       94.       Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

       95.       Plaintiff, individually and on behalf of all others similarly situated who were

employed by Defendant within the State of Arkansas, asserts this claim for damages and

declaratory relief pursuant to the AMWA, Arkansas Code Annotated§§ 11-4-201 et seq.

       96.       At all relevant times, Defendant has been and continues to be the "employer" of

Plaintiff and the members of the proposed class within the meaning of the AMWA, Ark. Code Ann.

§ 11-4-203(4).

       97.       Arkansas Code Annotated§ 11-4-211 requires employers to pay all employees one

and one-half times their regular wages for all hours worked over forty (40) hours in a week unless

an employee meets the exemption requirements of29 U.S.C. § 213 and accompanying Department

of Labor regulations.

        98.      Defendant failed to pay Plaintiff and members of the proposed class all overtime

wages owed as required under the AMW A.

        99.      Defendant's failure to include non-discretionary bonuses in Plaintiff's and

members of the proposed class's overtime pay resulted in a failure to pay Plaintiff and members of

the proposed class full and complete overtime during weeks in which Plaintiff and members of the

proposed class worked more than forty (40) hours.

        100.     Plaintiff proposes to represent a class of individuals who are owed overtime wages

and other damages for the same reasons as Plaintiff, which may be defined as follows:




                                                                                          Page13of16
         Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 14 of 16



                Each salaried employee holding the job tide of Assistant Manager who,
                within the three years preceding the filing of this Complaint, worked
                more than thirty-nine (39) hours in any week.

        101.    Defendant's conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary, and in bad faith.

        102.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff and the

proposed class for monetary damages, liquidated damages, costs, and a reasonable attorney's fee

provided by the AMWA for all violations which occurred within the three {3) years prior to the

filing of this Complaint, plus periods of equitable tolling.

        103.    Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff and members of the proposed class as provided by the AMWA, Plaintiff and members

of the proposed class are entitled to an award of prejudgment interest at the applicable legal rate.

                                  X.      PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff Chanjerine Harris respectfully prays that

Defendant be summoned to appear and to answer herein as follows:

        (A)     That Defendant be required to account to Plaintiff, the class, and collective

members, and the Court for all of the hours worked by Plaintiff and the class and collective

members and all monies paid to them;

        (B)     A declaratory judgment that Defendant's practices violate the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

        (C)     A declaratory judgment that Defendant's practices violate the Arkansas Minimum

Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;




                                                                                            Page 14 ofl6
         Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 15 of 16



       ·(D)    Certification of, and proper notice to, together with an opportunity to participate in

the litigation, all qualifying current and former employees;

       (E)     Judgment for damages for all unpaid overtime compensation under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

       (F)     Judgment for damages for all unpaid overtime compensation under the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

       (G)     Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29

US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq., in an amount equal to all

unpaid overtime compensation owed to Plaintiff and members of the class and collective during

the applicable statutory period;

       (H)     Judgment for liquidated damages pursuant to the Arkansas Minimum Wage Act,

Ark. Code Ann.§ 11-4-201, et seq., and the relating regulations, in an amount equal to all unpaid

overtime compensation owed to Plaintiff and members of the class and collective during the

applicable statutory period;

       (I)     An order directing Defendant to pay Plaintiff and members of the class and

collective pre-judgment interest, reasonable attorney's fees, and all costs connected with this

action; and

       0)      Such other and further relief as this Court may deem necessary, just and proper.




                                                                                          Page1Sofl6
Case 4:21-cv-00640-KGB Document 1 Filed 07/20/21 Page 16 of 16



                            Respectfully submitted,

                            Chanjerine Harris, Individually and on Behalf
                            of All Others Similarly Situated, PLAINTIFF

                            WHLaw I We Help
                            1 Riverfront PL - Suite 745
                            North Little Rock, AR 72114
                            (501) 891-6000
                               ~~
                      By:   Chris Burks
                            Chris Burks (ABN: 2010207)
                            chris@wh.law




                                                                  Page16ofl6
